


110 HCON 200 : Condemning the violent suppression of

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 200
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 3, 2007
			Received and referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Condemning the violent suppression of
		  Buddhist monks and other peaceful demonstrators in Burma and calling for the
		  immediate and unconditional release of Daw Aung San Suu Kyi.
	
	
		Whereas on August 15, 2007, Burma’s ruling military junta,
			 the State Peace and Development Council (SPDC), cancelled fuel subsidies
			 resulting in the quintupling of the price of fuel which had an immediate and
			 damaging impact on the living conditions of the Burmese people and Burma’s
			 already devastated economy;
		Whereas on August 19, 2007, in reaction to this crippling
			 measure, prominent student and democracy leaders peacefully took to the streets
			 in Rangoon and elsewhere to protest the draconian action of the military junta
			 in Rangoon; during the subsequent weeks, protests continued in Rangoon, and
			 spread to other cities and towns throughout Burma, including Mandalay, Sittwe,
			 Pakokku, Tounggok, Yehangyaung;
		Whereas the growing numbers of protestors peacefully
			 demanded democratic reforms and the release of 1991 Noble Peace Prize Winner
			 Daw Aung San Suu Kyi and all political prisoners and prisoners of
			 conscience;
		Whereas Buddhist monks actively participated and
			 increasingly led these peaceful demonstrations, culminating in an estimated
			 100,000 people marching through Rangoon on September 24, 2007; in response to
			 this largest protest since the 1988 demonstrations which were brutally crushed
			 by the Burmese military by firing on unarmed civilians, the Burmese regime
			 threatened to take action, indicating the junta’s willingness to
			 significantly increase the level of violence used against the Burmese
			 people;
		Whereas on September 25, 2007, the Burmese junta imposed a
			 60-day (9pm-5am) curfew and a ban on gatherings of more than five people and
			 moved military forces into strategic locations;
		Whereas on September 26, 2007, the Burmese military opened
			 fire on protesting crowds who bravely continued to peacefully demand democratic
			 reforms; the continuing vicious attacks on Buddhist monks and other peaceful
			 protesters, who were simply demanding human rights, democracy, and freedom, led
			 to the reported deaths of 200 people and hundreds of injured to date; democracy
			 and human rights groups further estimate that over 2,000 individuals have been
			 arrested, imprisoned, or tortured as part of this violent crackdown;
		Whereas members of the international and Burmese media
			 covering the protests, including a Japanese photojournalist, have also been
			 killed, injured, or imprisoned by the Burmese Government;
		Whereas the Burmese military junta tried to hide from the
			 world community its indiscriminate attacks on peaceful protestors by severely
			 restricting the use of the Internet, phone lines, and radio and television
			 equipment, making it extremely difficult to gauge the full extent of the
			 government’s crackdown on Buddhist Monks and other peaceful
			 demonstrators;
		Whereas on September 27, 2007, the United Nations Security
			 Council held an emergency session in response to the brutal crackdown and
			 Special Envoy Ibrahim Gambari updated the Security Council on the situation in
			 Burma; as a result of the Security Council meeting, United Nations Secretary
			 General Ban Ki-moon ordered Special Envoy Gambari to visit the region; on
			 September 30, 2007, Special Envoy Gambari arrived in Burma and was able to meet
			 with Daw Aung San Suu Kyi;
		Whereas the Burmese regime has mobilized all its
			 resources, including armed soldiers stationed in all strategically important
			 locations throughout the country, including religious centers, and has made it
			 impossible for peaceful protesters to gather;
		Whereas the rapid growth of spontaneous demonstrations
			 into the largest Burmese protests in the last two decades should not come as a
			 surprise given the human rights record of the regime over the past two
			 decades;
		Whereas the ruling military junta in Burma has one of the
			 worst human rights records in the world and routinely violates the rights of
			 Burmese citizens, including the systematic use of rape as a weapon of war,
			 extrajudicial killings, arbitrary arrests and detention, torture, as well as
			 slave and child labor;
		Whereas the Burmese regime has destroyed more than 3,000
			 ethnic villages, displaced approximately 2,000,000 Burmese people, more than
			 500,000 of which are internally displaced, and arrested approximately 1,300
			 individuals for expressing critical opinions of the government;
		Whereas in 1990, the State Law and Order Restoration
			 Council (SLORC), the military junta in Burma, which renamed itself the State
			 Peace and Development Council (SPDC) in 1997, nullified the victory of the
			 National League for Democracy (NLD);
		Whereas NLD leader Daw Aung San Suu Kyi was not allowed to
			 assume the office of Prime Minister and was subsequently placed under house
			 arrest;
		Whereas Daw Aung San Suu Kyi was released in July 1995,
			 yet once again placed under house arrest in September 2000;
		Whereas following a second release, Daw Aung San Suu Kyi
			 and several of her followers were attacked by a government-sponsored mob on May
			 30, 2003, and she was then imprisoned at Insein Prison in Yangon;
		Whereas on May 16, 2007, more than 50 world leaders sent a
			 letter demanding the release of Daw Aung San Suu Kyi, a demand repeated by
			 United Nations Secretary-General Ban Ki-moon, 14 United Nations human rights
			 experts, the European Union, the United States, the Association of Southeast
			 Asian Nations (ASEAN), and the foreign ministers of three ASEAN member states,
			 yet on May 27, 2007, her detention was extended; and
		Whereas for her non-violent struggle for democracy and
			 human rights, Daw Aung San Suu Kyi received the Nobel Peace Prize in 1991: Now,
			 therefore, be it
		
	
		That Congress—
			(1)condemns the despicable crackdown on
			 peaceful protesters in the strongest possible terms and demands that the
			 Burmese junta end its violent crackdown on dissent;
			(2)demands that the People’s Republic of China
			 and other countries that provide political and economic support to Burma’s
			 military junta end such support until the Burmese regime’s violent campaign
			 against peaceful protest has ceased and the Burmese Government has fully met
			 the political demands of the Burmese opposition;
			(3)firmly insists that Burma’s military regime
			 begin a meaningful tripartite political dialogue with Daw Aung San Suu Kyi, the
			 National League for Democracy, and ethnic nationalities toward national
			 reconciliation, and the full restoration of democracy, freedom of assembly,
			 freedom of movement, freedom of speech, freedom of the press, and
			 internationally recognized human rights for all Burmese citizens;
			(4)demands the immediate and unconditional
			 release of Daw Aung San Suu Kyi, detained Buddhist monks, and all other
			 political prisoners and prisoners of conscience;
			(5)calls on governments around the world,
			 including the nations of the European Union and the Association of Southeast
			 Asian Nations (ASEAN) to severely tighten their sanctions regimes against
			 Burma, including through the imposition of import bans such as maintained by
			 the United States, with the goal of denying the Burmese ruling junta with hard
			 currency to continue its campaign of repression;
			(6)calls on the United Nations Security
			 Council to immediately pass a resolution imposing multilateral sanctions on
			 Burma’s military regime, including a complete arms embargo, and to take other
			 appropriate action to respond to the growing threat the State Peace and
			 Development Council (SPDC) poses in Burma;
			(7)calls on the United States Government to
			 work with its global partners to bring to justice those Burmese military and
			 government leaders who have ordered or participated in any massacre during or
			 after the protests, or who may be guilty of crimes against humanity; and
			(8)calls on the members of ASEAN to
			 immediately suspend Burma’s membership in such organization as a response to
			 the violent crackdown on political protesters.
			
	
		
			Passed the House of
			 Representatives October 2, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
